Exhibit 10.1

WOODWORKERS WAREHOUSE, INC.

 

LONG-TERM INCENTIVE PLAN

 

(As amended on February 13, 2003)

 

I.    Purpose

 

The purpose of the Woodworkers Warehouse, Inc. Long-Term Incentive Plan (the
“Plan”) is to attract and retain and provide incentives to employees, officers,
directors and consultants of the Corporation, and to thereby increase overall
shareholder value. The Plan generally provides for the granting of stock, stock
options, stock appreciation rights, restricted shares or any combination of the
foregoing to the eligible participants.

 

II.    Definitions

 

(a) “Award” includes, without limitation, stock options (including incentive
stock options within the meaning of Section 422(b) of the Code) with or without
stock appreciation rights, dividend equivalent rights, stock awards, restricted
share awards, or other awards that are valued in whole or in part by reference
to, or are otherwise based on, the Common Stock (“other Common Stock-based
Awards”), all on a stand alone, combination or tandem basis, as described in or
granted under this Plan.

 

(b) “Award Agreement” means a written agreement setting forth the terms and
conditions of each Award made under this Plan.

 

(c) “Board” means the Board of Directors of the Corporation.

 

(d) “Change of Control” means the sale, exchange or transfer of Common Stock
whether in one transaction or a series of related transactions occurring within
one year, which results in an accumulation of 50% or more of the outstanding
shares of Common Stock (on a fully diluted basis) in one holder or several
affiliated holders (or any such transaction or transactions occurring within six
months that result in an accumulation of at least 35% of such shares of Common
Stock (on a fully diluted basis)) or an event involving the sale or merger of
the Corporation which results in the holders of shares of Common Stock
immediately prior to the occurrence of such sale or merger holding less than a
majority of the outstanding shares of Common Stock immediately thereafter.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Committee” means the Compensation and Stock Option Committee of the Board
or such other committee of the Board as may be designated by the Board from time
to time to administer this Plan the members of which shall consist solely of
members of the Board who are



--------------------------------------------------------------------------------

“disinterested persons” within the meaning of Rule 16b-3 of the Exchange Act and
are “outside directors” for purposes of Code Section 162(m)(4)(C) of the Code.

 

(g) “Common Stock” means the common stock, $.01 par value, of the Corporation.

 

(h) “Corporation” means Woodworkers Warehouse, Inc., a Delaware corporation.

 

(i) “Employee” means an employee of the Corporation or a Subsidiary.

 

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(k) “Executive Officer” means an Employee that is an officer of the Company and
is, or reports directly to, the chief executive officer.

 

(l) “Fair Market Value” means the closing price for the Common Stock as
officially reported on the relevant date (or if there were no sales on such
date, on the next preceding date on which such closing price was recorded) by
the principal national securities exchange on which the Common Stock is listed
or admitted to trading, or, if the Common Stock is not listed or admitted to
trading on any such national securities exchange, the closing price as furnished
by the National Association of Securities Dealers through Nasdaq or a similar
organization if Nasdaq is no longer reporting such information, or, if the
Common Stock is not quoted on Nasdaq, as determined in good faith by resolution
of the Board (whose determination shall be conclusive), based on the best
information available to it, provided, however, that with respect to the options
granted prior to             , 2002 “Fair Market Value” shall mean the fair
market value of the Common Stock as determined by an investment banker pursuant
to the authorization of the Board of Directors of the Company granted at the
November 27, 2001 meeting of the Board of Directors.

 

(m) “Participant” means an Employee, officer, director or consultant who has
been granted an Award under the Plan.

 

(n) “Plan Year” means a twelve-month period beginning with January 1 of each
year.

 

(o) “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Corporation has or obtains, directly or indirectly, a
proprietary interest of more than 50% by reason of stock ownership or otherwise.

 

III.    Eligibility

 

Any Employee, officer, director or consultant of the Corporation or Subsidiary
selected by the Committee is eligible to receive an Award.

 

IV.    Plan Administration

 

2



--------------------------------------------------------------------------------

 

(a) Except as otherwise determined by the Board, the Plan shall be administered
by the Committee. The Board, or the Committee to the extent determined by the
Board, shall periodically make determinations with respect to the participation
of Employees, officers, directors and consultants in the Plan and, except as
otherwise required by law or this Plan, the grant terms of Awards, including
vesting schedules, price, restriction or option period, dividend rights,
post-retirement and termination rights, payment alternatives such as cash,
stock, contingent awards or other means of payment consistent with the purposes
of this Plan, and such other terms and conditions as the Board or the Committee
deems appropriate which shall be contained in an Award Agreement with respect to
a Participant.

 

(b) The Committee shall have authority to interpret and construe the provisions
of the Plan and any Award Agreement and make determinations pursuant to any Plan
provision or Award Agreement which shall be final and binding on all persons. No
member of the Committee shall be liable for any action or determination made in
good faith, and the members shall be entitled to indemnification and
reimbursement in the manner provided in the Corporation’s Certificate of
Incorporation, as it may be amended from time to time.

 

(c) The Committee shall have the authority at any time to provide for the
conditions and circumstances under which Awards shall be forfeited. The
Committee shall have the authority to accelerate the vesting of any Award and
the times at which any Award becomes exercisable.

 

V.    Capital Stock Subject to the Provisions of this Plan

 

(a) The capital stock subject to the provisions of this Plan shall be shares of
authorized but unissued Common Stock and shares of Common Stock held as treasury
stock. Subject to adjustment in accordance with the provisions of Section X, and
subject to Section V(c) below, the total number of shares of Common Stock
available for grants of Awards shall not exceed 1,500,000.

 

(b) The grant of a restricted share Award shall be deemed to be equal to the
maximum number of shares which may be issued under the Award. Awards payable
only in cash will not reduce the number of shares available for Awards granted
under the Plan.

 

(c) There shall be carried forward and be available for Awards under the Plan,
in addition to shares available for grant under paragraph (a) of this Section V,
all of the following: (i) any unused portion of the limit set forth in paragraph
(a) of this Section V; (ii) shares represented by Awards which are cancelled,
forfeited, surrendered, terminated, paid in cash or expire unexercised; and
(iii) the excess amount of variable Awards which become fixed at less than their
maximum limitations.

 

3



--------------------------------------------------------------------------------

 

VI.    Awards Under This Plan

 

(a) Discretionary Awards. As the Board or Committee may determine, the following
types of Awards and other Common Stock-based Awards may be granted under this
Plan on a stand alone, combination or tandem basis:

 

(i) Stock Option. A right to buy a specified number of shares of Common Stock at
a fixed exercise price during a specified time, all as the Committee may
determine; provided that the exercise price of any option determined to be an
incentive stock option shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant of the Award.

 

(ii) Incentive Stock Option. An Award in the form of a stock option which shall
comply with the requirements of Section 422 of the Code or any successor section
as it may be amended from time to time. Subject to adjustment in accordance with
the provisions of Section X, the aggregate number of shares which may be subject
to incentive stock option Awards under this Plan shall not exceed 1,500,000
shares, subject to Section V above. To the extent that Section 422 of the Code
requires certain provisions to be set forth in a written plan, said provisions
are incorporated herein by this reference.

 

(iii) Stock Appreciation Right. A right, which may or may not be contained in
the grant of a stock option or incentive stock option, to receive in cash (or
its equivalent value in Common Stock) the excess of the Fair Market Value of a
share of Common Stock on the date the right is surrendered over the option
exercise price or other price specified in the Award Agreement.

 

(iv) Restricted Shares. The issuance of Common Stock to a Participant subject to
forfeiture until such restrictions, terms and conditions as the Committee may
determine are fulfilled.

 

(v) Dividend or Equivalent. A right to receive dividends or their equivalent in
value in Common Stock, cash or in a combination of both with respect to any new
or previously existing Award.

 

(vi) Stock Award. The issuance of Common Stock, which may be on a contingent
basis, to a Participant.

 

(vii) Other Stock-Based Awards. Other Common Stock-based Awards which are
related to or serve a similar function to those Awards set forth in this Section
VI(a).

 

(b) Formula Awards. Each member of the Board who is not, on the date on which
any option is to be granted pursuant to this paragraph (b) to such member, an
employee (a “Non-Employee Director”) shall be granted stock options (which shall
not comply with the requirements of Section 422 of the Code) in accordance with
the following formula: (i) a stock

 

4



--------------------------------------------------------------------------------

option to acquire 50,000 shares of Common Stock shall be granted on the Grant
Date (defined below) at the Exercise Price (defined below) which option shall
become exercisable, so long as the Non-Employee Director continues to be a
member of the Board, as to 16,667 shares on the January 2 next following the
Grant Date and as to an additional 16,667 shares on the next following January 2
and as to an additional 16,666 shares on the next following January 2 and (ii) a
stock option to acquire a number of shares of Common Stock as determined by the
Committee shall be granted on each January 2 following the Grant Date (other
than January 2, 2002), at the Exercise Price which options shall be immediately
exercisable upon grant. Notwithstanding the foregoing, in the event a
Non-Employee Director fails to attend at least 75% of the Board meetings in any
calendar year, commencing with calendar year 2002, such person shall
automatically forfeit his right to exercise that portion of the option provided
for in clause (i) above that would have otherwise become exercisable on the next
following January 2 which portion shall cease to be of any force or effect. For
purposes of this Section VI(b), “Grant Date” shall mean (x) the date on which
the Plan is approved by the Board with respect to each Non-Employee Director
serving in such capacity on such date and (y) the date of his election to the
Board, with respect to each Non-Employee Director who was not serving in such
capacity on the date referred to in the preceding clause (x), and “Exercise
Price” shall mean (A) the Fair Market Value of the Common Stock on the
respective Grant Dates with respect to each option granted pursuant to clause
(i) above and (B) the Fair Market Value of the Common Stock on each date of
grant with respect to options granted pursuant to clause (ii) above. Options
granted pursuant to this Section VI(b) shall expire and cease to be of any force
or effect on the earlier of the tenth anniversary of the date any such option
was granted or the first anniversary of the date on which an optionee ceases to
be a member of the Board.

 

VII.    Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement setting forth
the terms and conditions of the Award and executed by the Corporation and
Participant.

 

VIII.    Other Terms and Conditions

 

(a) Assignability. Unless provided to the contrary in any Award, no Award shall
be assignable or transferable except by will or by the laws of descent and
distribution and during the lifetime of a Participant, the Award shall be
exercisable only by such Participant.

 

(b) Termination of Employment or Other Relationship. The Committee shall
determine the disposition of the grant of each Award in the event of the
retirement, disability, death or other termination of a Participant’s employment
or other relationship with the Corporation or a Subsidiary.

 

5



--------------------------------------------------------------------------------

 

(c) Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares covered by an Award until the date the Participant is the
holder of record. No adjustment will be made for dividends or other rights for
which the record date is prior to such date.

 

(d) No Obligation to Exercise. The grant of an Award shall impose no obligation
upon the Participant to exercise the Award.

 

(e) Payments by Participants. The Committee may determine that Awards for which
a payment is due from a Participant may be payable: (i) in U.S. dollars by
personal check, bank draft or money order payable to the order of the
Corporation, by money transfers or direct account debits; (ii) through the
delivery or deemed delivery based on attestation to the ownership of shares of
Common Stock with a Fair Market Value equal to the total payment due from the
Participant; (iii) pursuant to a broker-assisted “cashless exercise” program if
established by the Corporation; (iv) by a combination of the methods described
in (i) through (iii) above; or (v) by such other methods as the Committee may
deem appropriate.

 

(f) Withholding. Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments of Awards in shares of
Common Stock, the Participant shall be required to pay the amount of any taxes
required to be withheld prior to receipt of such stock, or alternatively, a
number of shares the Fair Market Value of which equals the amount required to be
withheld may be deducted from the payment.

 

(g) Restrictions on Sale and Exercise. With respect to officers and directors
for purposes of Section 16 of the Exchange Act, and if required to comply with
rules promulgated thereunder, (i) no Award providing for exercise, a vesting
period, a restriction period or the attainment of performance standards shall
permit unrestricted ownership of Common Stock by the Participant for at least
six months from the date of grant, and (ii) Common Stock acquired pursuant to
this Plan (other than Common Stock acquired as a result of the granting of a
“derivative security”) may not be sold for at least six months after
acquisition.

 

(h) Maximum Awards. The maximum number of shares of Common Stock that may be
issued to any single Participant pursuant to options under this Plan or in any
single Plan Year is 1,000,000.

 

(i) Change of Control. Notwithstanding any provisions to the contrary contained
in the Plan or in any Award Agreement, all options granted under the Plan shall
become fully vested and immediately exercisable and will continue to be
exercisable in whole or in part through the stated expiration date upon a Change
of Control.

 

X.    Termination, Modification and Amendments

 

6



--------------------------------------------------------------------------------

 

(a) The Plan may from time to time be terminated, modified or amended by the
affirmative vote of the holders of a majority of the outstanding shares of the
capital stock of the Corporation present or represented and entitled to vote at
a duly held stockholders meeting.

 

(b) The Board may at any time terminate the Plan or from time to time make such
modifications or amendments of the Plan as it may deem advisable; provided,
however, that the Board shall not, except as otherwise provided in the Plan,
increase the number of shares of Common Stock subject to the Plan or make any
material amendments to the Plan without the approval of at least the affirmative
vote of the holders of a majority of the outstanding shares of the capital stock
of the Corporation present or represented and entitled to vote at a duly held
stockholders meeting.

 

(c) No termination, modification or amendment of the Plan may adversely affect
the rights conferred by an Award without the consent of the recipient thereof.

 

(d) Notwithstanding anything to the contrary contained herein, the provisions of
Section VI(b) may not be amended more than once every six months other than to
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder.

 

X.    Recapitalization

 

The aggregate number of shares of Common Stock as to which Awards may be granted
to Participants, the number of shares thereof covered by each outstanding Award
and by each option award granted or to be granted in accordance with the formula
set forth in paragraph (b) of Section VI hereof, and the price per share thereof
in each such Award, shall all be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Corporation, or other change in
corporate or capital structure; provided, however, that any fractional shares
resulting from any such adjustment shall be eliminated. The Committee may also
make the foregoing changes and any other changes, including changes in the
classes of securities available, to the extent it is deemed necessary or
desirable to preserve the intended benefits of the Plan for the Corporation and
the Participants in the event of any other reorganization, recapitalization,
merger, consolidation, spin-off, extraordinary dividend or other distribution or
similar transaction.

 

XI.    No Right to Employment

 

Except as provided in Section VI(b) with respect to options granted to
Non-Employee

 

7



--------------------------------------------------------------------------------

Directors, no person shall have any claim or right to be granted an Award, and
the grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of, or in the other relationship with, the
Corporation or a Subsidiary. Further, the Corporation and each Subsidiary
expressly reserve the right at any time to dismiss a Participant free from any
liability, or any claim under the Plan, except as provided herein or in any
Award Agreement issued hereunder.

 

XII.    Governing Law

 

To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

XIII.    Savings Clause

 

This Plan is intended to comply in all aspects with applicable laws and
regulations, including, with respect to those Employees who are officers or
directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 under the
Exchange Act. In case any one more of the provisions of this Plan shall be held
invalid, illegal or unenforceable in any respect under applicable law and
regulation (including Rule 16b-3), the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provision shall be deemed null and
void; however, to the extent permissible by law, any provision which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Plan to be construed in compliance with all
applicable laws (including Rule 16b-3) so as to foster the intent of this Plan.

 

XIV.    Effective Date and Term

 

The effective date of this Plan is November 27, 2001. The Plan shall terminate
on November 27, 2011. No awards shall be granted after the termination of the
Plan.

 

8